     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 1 of 17   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 17 CR 398 (ER)

5    GAETANO VALASTRO,

6                     Defendant.                    Sentence

7    ------------------------------x

8                                                   New York, N.Y.
                                                    January 23, 2020
9                                                   11:00 a.m.

10   Before:

11
                               HON. EDGARDO RAMOS,
12
                                                    District Judge
13
                                    APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: KIMBERLY RAVENER
          Assistant United States Attorney
17
     ALBERT TALERO
18        Attorney for Defendant

19

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 2 of 17       2

1              (Case called)

2              MS. RAVENER:     Good morning, your Honor, Kimberly

3    Ravener for the government.

4              MR. TALERO:    Good morning, your Honor, Albert Talero

5    for defendant Gaetano.      I would also like to express to the

6    Court that my client is present and that his family is here to

7    support him.    Thank you.

8              THE COURT:    Thank you.    Good morning to you all.

9              This matter is on for sentencing and in preparation

10   for today's proceeding I have reviewed the presentence report

11   last revised on September 10, 2019, prepared by U.S. Probation

12   officer Ross Kapitansky, which includes a recommendation.          I

13   have also reviewed the letter submitted by Mr. Talero, dated

14   January 22, 2020, as revised, I believe, later that day, which

15   I have received and reviewed, and the government's letter,

16   dated January 9, 2020, in which it indicates its intention to

17   move pursuant to United States Sentencing Guidelines 5K1.1 as a

18   result of Mr. Valastro's cooperation.

19             Is there anything else that I should have received,

20   Ms. Ravener?

21             MS. RAVENER:     No, your Honor.

22             THE COURT:    Mr. Talero.

23             MR. TALERO:    No, your Honor.     However, I would like to

24   make a formal application that the sentencing memorandum be

25   filed under seal.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 3 of 17       3

1              THE COURT:    Any objection, Ms. Ravener?

2              MS. RAVENER:     No objection with respect to

3    Mr. Valastro's submission on the grounds that it contains

4    personal information.      The government expects to file publicly

5    its submission and still would seek permission to do so.

6              THE COURT:    Very well.

7              Is any of Mr. Valastro's file public at this point?          I

8    believe that it is.

9              MS. RAVENER:     I believe that it is.      To the extent,

10   for example, his arrest is public and a number of other things.

11   I think the details of his cooperation are not yet public, your

12   Honor, including his guilty plea.

13             THE COURT:    Mr. Talero, have you received the

14   presentence report and discussed it with Mr. Valastro?

15             MR. TALERO:    Yes, your Honor.

16             THE COURT:    Mr. Valastro, have you read the

17   presentence report and discussed it with your attorney?

18             THE DEFENDANT:     Yes, your Honor.

19             THE COURT:    Are there any objections to the report

20   concerning its factual accuracy?

21             THE DEFENDANT:     Yes, your Honor.

22             MR. TALERO:    No, your Honor.

23             THE COURT:    So there is no objection to the report

24   concerning its factual accuracy?

25             MR. TALERO:    No.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 4 of 17    4

1              THE COURT:    Although I am not required to impose a

2    sentence within a sentencing range calculated under the

3    guidelines, I am required to consider the guidelines in

4    imposing the sentence.      And in order to do so I have to make

5    the calculation concerning the applicable guidelines range.

6              Does either side object to the calculations set forth

7    in the PSR, the presentence report, at paragraphs 50 to 62 in

8    which Mr. Kapitansky calculates the guidelines range?

9              Ms. Ravener.

10             MS. RAVENER:     No objection, your Honor.

11             THE COURT:    Mr. Talero.

12             MR. TALERO:    No objection, your Honor.

13             THE COURT:    In that event I have also independently

14   reviewed the calculation and I agree with it.          I will therefore

15   adopt the calculation in the presentence report.

16             I know Mr. Valastro pleaded guilty to three counts.

17   Those counts are grouped for purposes of the guideline

18   calculation, and I find that the total offense level for the

19   three counts of conviction is 17 and that Mr. Valastro is in

20   criminal history category I because he has no prior

21   convictions.    That yields an applicable guidelines range of 24

22   to 30 months.

23             Ms. Ravener, at this point does the government intend

24   to move pursuant to 5K1.1?

25             MS. RAVENER:     We do, your Honor.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 5 of 17     5

1              THE COURT:    And do you wish to be heard as to the

2    sentence to be imposed?

3              MS. RAVENER:     Briefly, your Honor, yes.

4              As set forth in our letter to the Court regarding

5    Mr. Valastro's crimes and his cooperation, there is no question

6    that this is an incredibly serious offense.         Mr. Valastro's

7    history, having served himself as a police officer for many

8    years, should have taught him to know better.

9              That said, we are making our motion pursuant to

10   Section 5K1.1 of the guidelines today because Mr. Valastro's

11   cooperation was invaluable to this case and the successful

12   prosecution of this case, including his codefendants, who were

13   at the time still officers in the New York City Police

14   Department and, in particular, Paul Dean was serving as the

15   second highest ranking member of the licensed division during a

16   portion of this offense and his subsequent retirement where he

17   continued his criminal activities.

18             For that reason, your Honor, we believe that it's

19   appropriate that Mr. Valastro's cooperation be considered

20   substantially in connection with his sentencing pursuant to the

21   factors set forth in the guidelines.

22             Most importantly, your Honor, Mr. Valastro's

23   cooperation lent an ordinary component to this case by

24   providing an inside view of the conspiracy that really only the

25   coconspirators were in a position to provide.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 6 of 17        6

1               This was a witness-driven case.       There was at least

2    one very critical recording.       There were other corroborating

3    pieces of evidence, license division records, phone records,

4    etc.    But truly this was from the beginning a witness-driven

5    case driven in part by the cooperation of former police

6    officers, David Villanueva and Richard Ochetal.

7               And in that kind of a case Mr. Valastro's testimony at

8    trial would have proven critical to pursuing the case.             We

9    credit his cooperation with assisting the government to secure

10   guilty pleas, prompt guilty pleas for both Paul Dean and Robert

11   Espinel, his coconspirators here.

12              And for those reasons, your Honor, we believe that

13   Mr. Valastro's cooperation should be taken into significant

14   account by this Court today at sentencing.

15              We are happy to address any further questions that the

16   Court may have.

17              THE COURT:   Could I ask you, has Mr. Ochetal been

18   sentenced as yet?     It indicates in the presentence that he has

19   not yet been sentenced.

20              MS. RAVENER:    He has since the time of that report, I

21   believe, your Honor, and Mr. Ochetal was sentenced by Judge

22   Stein to time served, significantly due to his cooperation as

23   well.

24              Another comparison point for the Court to consider is

25   that Frank Soohoo, a similarly situated bribe payor, caught up

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 7 of 17     7

1    in his own corruption scheme with the license division

2    officers, was sentenced as well following his own cooperation

3    in the broader investigation, and he also was sentenced to time

4    served by Judge Stein.

5              THE COURT:    Thank you.

6              MS. RAVENER:     David Villanueva, however, was sentenced

7    to, I believe, four months in prison.

8              THE COURT:    That I have.

9              Thank you.

10             Mr. Talero, did you wish to be heard prior to the

11   imposition of sentence?

12             MR. TALERO:    Yes, your Honor.      Thank you.

13             I second what the government has presented.          The

14   information provided by my client and his willingness to

15   cooperate as thoroughly as he did I think did benefit the

16   government considerably.

17             But, beyond that, his life since his arrest has

18   undergone a tremendous -- not transformation, because he was

19   already operating under the influence of his wife, who is very

20   religious, but he has explored his religious beliefs and he is

21   now an ordained minister who has gone back to be a pastor for a

22   radio community, and the two of them have gone forth and raised

23   funds and assisted in operating a church in Ecuador which they

24   are very actively involved in, and at sometime in the future my

25   client would like to go down there and actually be able to

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 8 of 17     8

1    preach there.

2              Moreover, he has a solid family.        You see his family

3    is here to support him.      He is every day operating under all

4    the conditions that have been imposed on him by probation and

5    the dictates of this Court, and he is improving his life on a

6    daily basis.

7              Additionally, there are some health issues that are

8    brought out in many of the documents presented before the Court

9    regarding his lack of vision in one eye and how his career with

10   the police department was cut short as a result of,

11   unfortunately, some improperly executed surgery on his eyes.

12             He has done everything possible to demonstrate to this

13   Court that he is capable of living a law-abiding life with his

14   family, and he is benefiting several communities both in the

15   city and outside of the country with his good works, and I just

16   wanted the Court to be aware of that.

17             I believe firmly that he is an excellent candidate for

18   deviation from the sentencing guidelines.         And if the Court

19   could impose a sentence outside those guidelines, I would

20   strongly encourage the Court to do so.         Thank you.

21             THE COURT:    Thank you, Mr. Talero.

22             Mr. Valastro, you have an absolute right to address

23   the Court before I impose sentence.        Is there anything that you

24   wanted me to know.

25             THE DEFENDANT:     I would like --

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
        Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 9 of 17        9

1              THE COURT:    I see that you are taking out a written

2    statement, Mr. Valastro.      It's perfectly OK for you to read

3    your statement, but I would just ask, because people tend, when

4    they are nervous in situations like this, to read very quickly,

5    that you read slowly and clearly.

6              THE DEFENDANT:     I made notes because I'm very nervous.

7              THE COURT:    Take your time.

8              THE DEFENDANT:     I like to apologize to the Court, to

9    the prosecutor, to NYPD.      And I betrayed them.      I respect and

10   love the department.

11             I like to apologize to my family and my friends for

12   dragging them into this.      It has been a rough tribulation.          And

13   I wish to thank my God that gave me a lot of strength through

14   this stressful moment.

15             I came from Italy to the USA and reached a dream,

16   which was to serve the community.        And in my life I always

17   believe in helping people.      As a kid I grew up in a poor

18   family and I always believe in helping if they need it, even if

19   I have to take it out of my plate and give it to them.             In

20   return I was asking for nothing.

21             I was never a religious person.        Every time my wife,

22   she is very religious for many, many years, when she was trying

23   to convert me, I used to laugh in her face and make fun of her.

24             I worked hard.     I always was trying to make sure that

25   I didn't hurt anybody's feelings and I did everything

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 10 of 17         10

1    correctly.    I really cannot explain what happened to me and why

2    I made this big error, this big mistake.         I really have no

3    answer.    The only answer that I could be giving myself is that

4    the guy who did this dragged me into his world.

5               The day that I found myself in the cell when I was

6    arrested, I didn't know what to do.        And that day I remember

7    they took the other two police officers out of the room.             I was

8    left by myself.    I don't know why I got on my knees.         I looked

9    up at the ceiling and I only say, why did you abandon me?

10   That's it.    The moment I looked down, and I found the scar on

11   my hand which resembled a cross had been there.          And since then

12   I felt that that's what my thought my life was going to be.

13              I did studies in the seminary.      I'm still enrolled in

14   the master degree for the seminary.        My daily since the day

15   that I was arrested, you can say that I spend my days in the

16   house.    I don't go out.    I feel ashamed.     If I go out, I go to

17   that.    I don't go any other places or to see him.

18              Most of the time I write.      I'm writing two different

19   books, Christian books.      And I work at a Christian radio

20   station which reaches throughout the world.         I am trying to

21   evangelize people, sending the message through the radio waves

22   and, at the same time, with the sacrifice of my wife.              She

23   works.    I don't do anything since the day of the arrest.

24              We did take the house that she had in Ecuador, she is

25   from Ecuador, and we create a church in a very poor area.                And

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 11 of 17       11

1    you can say that I lead that church from here.          I have a local

2    partner which I prepare everything for them, from the sermons,

3    to the music, to everything.

4              And we are not looking for anything from anybody.            We

5    are in a poor area.     And my wife takes a portion of our salary

6    and she send it there to feed those people on Sunday and the

7    kids.   We work with a lot of kids as well.        Because she came,

8    also, from a poor family.

9              Your Honor, I have no idea what happened to me.          I

10   have no idea.    I've been in this court during my career 347

11   times testifying as an expert witness, and today I find myself

12   on the other side and it's devastating.        I don't know, but

13   people think that I lost my mind because I turned to God.          If

14   it wasn't for him, I would not be here today.         I apologize to

15   all.

16             I want to thank you, Mr. Talero, for all his help I've

17   been given.    That's it, your Honor.      Thank you.

18             THE COURT:    Thank you, Mr. Valastro.

19             In deciding what sentence to impose, in addition to

20   the sentencing guidelines and the commentaries thereto, I have

21   considered all of the factors set forth in Section 3553(a) of

22   Title 18 of the United States Code, including, as most relevant

23   to this case, the nature and circumstances of the offense and

24   Mr. Valastro's history and characteristics.         I have considered

25   the need for the sentence imposed to reflect the seriousness of

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 12 of 17   12

1    the offense, to promote respect for the law, to provide a just

2    punishment for the offense, to afford adequate deterrence to

3    criminal conduct, and to protect the public from further

4    crimes.   I have considered the need to avoid unwarranted

5    sentence disparities among similarly situated defendants.

6              In addition to those factors, which are most relevant

7    to Mr. Valastro's case, because the government has so moved, I

8    have also considered the factors set forth in Section 5K1.1(a)

9    of the sentencing guidelines; namely, my evaluation of the

10   significance and usefulness of Mr. Valastro's cooperation,

11   taking into account the government's assessment, his

12   truthfulness, completeness, and reliability, and that of his

13   information, the nature and extent of his assistance, any

14   injuries suffered or any risk of danger to Mr. Valastro or his

15   family resulting from his cooperation, and the timeliness of

16   his assistance.

17             And having considered all of these factors, it is my

18   intention to impose a sentence of time served on each count of

19   conviction to be followed by one year of supervised release on

20   the three counts of conviction, all to run concurrently.

21             I will not impose a fine as I find that Mr. Valastro

22   is not able to pay a fine, and I will also impose the mandatory

23   special assessment of $300 which shall be due immediately.

24             I believe that this sentence is sufficient but not

25   greater than necessary to comply with the purposes of

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 13 of 17      13

1    sentencing set forth in Section 3553(a)(2) for the following

2    reasons:

3               First of all, I remember very well, since I sentenced

4    Mr. Dean and Mr. Espinal, the contours of this offense.            It was

5    a very brazen conspiracy.      It essentially corrupted the

6    licensing division of the police department and it corrupted it

7    at the very highest levels through Mr. Dean, who I believe was

8    if not the head of that office, the second in command of that

9    office.    And the conspiracy was simply one to obtain monies

10   from individuals who were applying for licenses to be able to

11   own and carry weapons, individuals, many of whom who were fully

12   entitled to receive those licenses and would have received them

13   in the ordinary course.

14              But, as important, they also included individuals who

15   likely would not have been able to obtain licenses to own or

16   carry weapons because of various aspects of their backgrounds.

17   So it was a very serious offense carried out by individuals in

18   whom great trust was provided by The City of New York.

19              Your part in this, Mr. Valastro, was, I think,

20   admittedly less than those of the other individuals with whom

21   you conspired.    However, you are an individual, as Ms. Ravener

22   stated, who should have known better.        Even on the time before

23   you were an adult, at least an adult as we define them here in

24   these United States, when you were 17 and perhaps younger, you

25   were an auxiliary police officer in your native Italy.             It was

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 14 of 17   14

1    clear from early on that you were going to devote your

2    professional life to law enforcement.        And it is equally clear

3    that over the course of your career as a law enforcement

4    officer you were, by all accounts, a very good officer who

5    carried out your job at times with valor for which you were

6    recognized.

7              After your retirement, which perhaps came a little

8    early as a result of the physical difficulties that you faced,

9    you began a business, which by all accounts was a successful

10   business, and you allowed yourself to become involved in this

11   conspiracy.

12             There is no reason, as far as I can tell, why from one

13   minute to the next you went from being a completely law-abiding

14   individual to one who willingly associated yourself with this

15   criminal conspiracy other than greed and the desire to obtain

16   whatever monies would result from the successful carrying out

17   of the conspiracy.

18             However, it is equally clear that despite your knowing

19   and willful involvement in the conspiracy, there came a time

20   that you determined that it was the right thing to do not only

21   to accept responsibility for your wrong conduct, but to assist

22   the government in the prosecution of those who, again, from the

23   perspective of at least myself, were more culpable than you who

24   were in more significant roles, at least within the law

25   enforcement scheme, than you.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 15 of 17   15

1              And I also take into consideration your evident

2    contrition, the way in which you have changed your life since

3    your arrest.    Although I am at heart a cynical person and

4    always look very carefully at dramatic changes in personal

5    behavior after an arrest, my working assumption is that you are

6    being truthful in your assertions that you have committed

7    yourself to a life inspired by your religious beliefs and that

8    of your wife.    I consider that you are being truthful in your

9    assertions that you will continue to follow the course that you

10   have chosen over the last couple of years and continue to

11   support your church in Ecuador that you founded with your wife.

12   And also because of not only the 5K1.1 factors, but also the

13   fact that I find that you are less culpable than some of your

14   codefendants, and because of the sentences that were imposed on

15   other codefendants who are similarly situated than you, I find

16   that a sentence of time served is adequate and required in this

17   case.

18             With that, does counsel know of any legal reason,

19   other than what has already been argued, why the sentence

20   should not be imposed as I've indicated?

21             Ms. Ravener.

22             MS. RAVENER:    No, your Honor.

23             THE COURT:    Mr. Talero.

24             MR. TALERO:    No, your Honor.

25             THE COURT:    In that event, it is the judgment of this

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 16 of 17   16

1    Court that Mr. Valastro be sentenced to time served for each of

2    the three counts on conviction.       That will be followed by one

3    year of supervised release on each count, all to run

4    concurrently.    The standard conditions of supervised release 1

5    through 12 will apply, as well as the following mandatory and

6    special conditions.

7              The mandatory conditions are that you not commit

8    another federal, state, or local crime and that you not

9    unlawfully possess a controlled substance and that you refrain

10   from the unlawful use of a controlled substance and submit to a

11   drug test within 15 days and at least two periodic tests

12   thereafter, as determined by probation, to determine whether or

13   not you are using illicit substances, and that you cooperate in

14   the collection of DNA as directed by probation.

15             The one special condition is that if you move from the

16   Southern District of New York, it is recommended that you be

17   supervised by the district of residence.

18             As I indicated, I will not impose a fine because I

19   find that you are not able to pay a fine.

20             Ms. Ravener, is the government seeking forfeiture or

21   is there a preliminary order of forfeiture entered in this

22   case?

23             MS. RAVENER:    No, your Honor.     I don't believe it is

24   applicable.

25             THE COURT:    Are there any open counts or underlying

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     K1NMVALS
       Case 1:17-cr-00398-ER Document 93 Filed 02/20/20 Page 17 of 17   17

1    indictments?

2              MS. RAVENER:    There are, your Honor, and at this time

3    the government moves to dismiss the open counts as to

4    Mr. Valastro.

5              THE COURT:    That application is granted.

6              That constitutes the sentence of the Court.

7              Mr. Valastro, you actually have a right to appeal the

8    sentence.   However, the time period within which you must

9    appeal is rather restricted.

10             Mr. Talero, will you assure me that you will promptly

11   and thoroughly discuss with Mr. Valastro his appellate rights.

12             MR. TALERO:    Yes, your Honor.

13             THE COURT:    Mr. Talero, do you have any other

14   applications?

15             MR. TALERO:    May I just ask my client a question?

16             THE COURT:    Sure.

17             MR. TALERO:    No.    Thank you, your Honor.

18             THE COURT:    Any other applications, Ms. Ravener?

19             MS. RAVENER:    No, your Honor.

20             THE COURT:    Mr. Talero.

21             MR. TALERO:    No, your Honor.

22             THE COURT:    In that event, we are adjourned and,

23   Mr. Valastro, good luck to you, sir.

24             THE DEFENDANT:     Thank you very much.

25             (Adjourned)

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
